department of the treasury washington dg person to contact telephone number aarak refer reply to t ep ra t2 date jun internal_revenue_service sin xxxex xxxxx kkxxx xxxxx xxxxx legend taxpayer a xxxxxxx employer m xxxxxx state b xxxxx plan x xxxxx dear xxxxx this is in response to a letter dated xxxxx as supplemented and amended by letters dated xxxxx xxxxx xxxxx xxxxx xxxxx and and telephone conferences on xxxxx xxxxx xxxxxxx in which your authorized representative an requested rulings on your behalf in your capacity as individual taxpayer and as chairman ceo of employer m regarding the federal_income_tax treatment of certain distributions from a defined_contribution_plan that includes an employee_stock_ownership_plan esop and employer m a banking institution under the laws of plan x was established as of the internal_revenue_code state b maintains plan x for the benefit of its employees including taxpayer a a profit- sharing plan on october and is qualified pursuant to sec_40l a employer m later added a cash_or_deferred_arrangement coda described in sec_401 m became a subsidiary of a public company in xxxx it allowed individual plan x participants to direct that limited amounts of stock be acquired for their respective accounts at that time desired to acquire stock and ultimately plan x was amended in to create an esop within the meaning of sec_4975 profit-sharing_plan of the code to operate in conjunction with the other employees subsequently employer m maintained a money of the code to plan x when employer page of the code to operate in conjunction with the e profit-sharing_plan purchase pension_plan at one time but it was terminated when the coda was added to plan x employer m maintained a money distributions from plan x are to be made pursuant to of the code a plan x participant may sec_401 elect to receive a distribution from his or her esop account in the form of qualified_employer_securities x allows for the direct_rollover of amounts from plan x to an eligible_retirement_plan or for distribution of a portion of a participant’s account balance in cash with the remainder of such account balance rolled over to an eligible_retirement_plan plan taxpayer a is the chairman and chief_executive_officer has participated in he was born in of employer m plan x for at least five tax years and attained normal_retirement_age under the terms of plan x plan x to retire taxpayer a does not intend to retire at this time however in accordance with the terms of plan xx taxpayer a does intend to withdraw his funds from plan x on account of attaining normal_retirement_age the normal_retirement_age is although eligible in under all employer m stock is held in the esop any assets or investments other than employer stock that are held in the esop consist of deposits and or marketable_securities and are used to buy employer m stock investments other than employer stock that are held in the esop are identical to the assets or investments of the profit-sharing portion of plan x plan x allows fora transfer twice a year between the profit-sharing portion and esop portion of plan x of any assets or investments other than employer stock any assets or taxpayer a wants to exclude the net unrealized in on employer stock distributed from the an effort to avoid other tax_liability appreciation nua esop from his gross_income pursuant to sec_402 the code taxpayer a intends for plan x his shares of employer stock with the highest cost_basis to an ira taxpayer a or all esop assets or investments other than employer stock transferred to the profit sharing portion of plan x during the twice a year transfer_period provided for in in addition taxpayer a intends to have some the remaining shares will be distributed to to make a direct transfer of of page as explained above plan x transferred to the profit-sharing portion will be transferred to an ira the other investments not in the same tax_year that taxpayer a empties his esop account to reflect a zero balance taxpayer a also will empty the assets held in the profit-sharing_plan portion of plan x by having all or a portion of his profit-sharing balance transferred through a direct_rollover to have the remainder of assets in the profit-sharing_plan distributed to him an ira and based on the facts and representations provided herein the following rulings have been requested to of the if not all that the tax-free transfer of some assets held in the profit-sharing_plan portion of plan x an ira and the distribution to taxpayer a of any amount in the profit-sharing_plan portion that is not transferred by a trustee-to trustee rollover after taxpayer a has reached age and within the same tax_year that taxpayer a receives a distribution of all of his employer stock account by having all or a portion of his employer stock credited in his name distributed to him and the transfer of the remaining employer stock and any other investment held in the esop other than those other investments that are transferred to the profit-sharing portion of plan x ira pursuant to adversely affect the classification of the esop distribution as sec_402 and e to a trustee-to-trustee rollover will not a lump sum distribution pursuant to code an that the distribution of some of the employer stock credited in taxpayer a’s name in the esop portion of plan x and the transfer of the remaining employer stock or any other investments held in the esop other than those other investments that are transferred as described above to the profit-sharing portion of plan x trustee-to-trustee rollover will not adversely affect the classification of the esop distribution as distribution pursuant to code sec_402 e to an ira pursuant to a lump sum and a that taxpayer a may exclude from gross_income all nua related to employer stock distributed to him pursuant to code sec_402 of plan x until such stock is disposed of by taxpayer a and e from the esop portion 3z0 page notwithstanding the tax-free transfer of some or all of the assets held in his name in the profit-sharing_plan portion of plan x or the transfer of some employer stock or other investments held in the esop directly into an ira than all of the profit-sharing_plan portion is transferred to an ira during the same taxable_year the rest will be distributed to taxpayer a if less code sec_402 provides a general_rule which states that except as otherwise provided in sec_402 any amount actually distributed to any distributee by any employees' trust described in code sec_401 a which is exempt from tax under code sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under code sec_72 relating to annuities code sec_402 b provides that in the case of any lump sum distribution that includes securities_of_the_employer_corporation the nua on those securities is excluded from the distributee's gross_income unless otherwise elected by the distributee code sec_402 d i effective for tax years beginning after provides the definition of lump sum distribution definition of lump sum distribution is identical to sec_402 a which applied to tax years before the pertinent language of the code sec_402 e d i defines a lump sum distribution as the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee's death ii after the employee attains age iii on account of the employee's separation_from_service or iv after the employee has become disabled within the meaning of code sec_72 from a_trust which forms a part of sec_401 or from a plan described in sec_403 a and which is exempt from tax under section a plan described in page code sec_402 provides that if -- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid pursuant to code sec_402 a lump sum distribution under sec_402 eligible_rollover_distribution d i constitutes an code sec_401 a a provides in general that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution -- elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is at such time as the plan_administrator may prescribe to be paid in such form and such distribution shall be made in the form of a direct trustee-to trustee transfer to the eligible_retirement_plan so specified the definition of an eligible_rollover_distribution found under code sec_402 code sec_401 a is used for purposes of the disposition within one taxable_year of a participant’s account balance in plan x through a combination of trustee-to-trustee transfers from the profit-sharing portion or esop portion to an ira and distributions from the profit-sharing portion or esop bl page portion to the participant does not preclude such disposition from qualifying as a lump sum distribution neither the code nor the regulations promulgated under code sec_402 d a and e distribution from being treated as sections for purposes of code sec_402 e b a portion of the distribution is either transferred directly or rolled over into an ira or into another qualified_plan pursuant to code sec_401 a sec_402 d i precludes a a lump sum under those even if or code taxpayer has attained age has been a participant in plan x for at least years and intends to receive the balance to his credit in both the profit-sharing portion and esop portion of plan x within one taxable_year we if not all of accordingly with respect to ruling_request one to conclude that the tax-free transfer of some the assets held in the profit-sharing_plan portion of plan x an ira and the distribution to taxpayer a of any amount in the profit-sharing_plan portion that is not transferred by a trustee-to-trustee rollover after taxpayer a has reached age and within the same tax_year that taxpayer a receives a distribution of all of his employer stock account by having all or a portion of his employer stock credited in his name distributed to him and the transfer of the remaining employer stock and any other investment held in the esop other than those other investments that are transferred to the profit-sharing portion of plan x a trustee-to- trustee rollover will not adversely affect the classification of the esop distribution as distribution pursuant to code sec_402 and e to an ira pursuant to a lump sum with respect to ruling_request two we conclude that the distribution of some of the employer stock credited in taxpayer a’s name in the esop portion of plan x and the transfer of the remaining employer stock or any other investments held in the esop other than those other investments that are transferred as described above to the profit-sharing portion of plan x trustee to-trustee rollover will not adversely affect the classification of the esop distribution as distribution pursuant to code sec_402 e to an ira pursuant to a a lump sum and page with respect to ruling_request three we conclude that taxpayer a may exclude from gross_income all nua related to employer stock distributed to him pursuant to code sec_402 and sec_402 of plan x until such stock is disposed of by taxpayer a notwithstanding the tax-free transfer of some or all of the assets held in his name in the profit-sharing_plan portion of plan x or the transfer of some employer stock or other investment held in the esop directly into an ira if less than all of the profit-sharing_plan portion is transferred to during the same taxable_year the rest will be distributed to taxpayer a from the esop portion an ira this ruling is based on the assumption that plan x will be qualified under code sec_401 and its trust will be exempt under code sec_501 at all times pertinent to the transaction this ruling is directed only to the taxpayers who requested it not be used or cited by others as precedent code sec_6110 provides that it may sincerely yours ménad o cr eory joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose cc
